Citation Nr: 18100350
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 12-22 185
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizoaffective disorder is granted.
FINDING OF FACT
Currently diagnosed schizoaffective disorder was first manifested on active duty .
CONCLUSION OF LAW
The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression and schizoaffective disorder have been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Army from September 1982 to March 1989.
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.
 
1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia
Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran contends that her currently diagnosed schizoaffective disorder, variously diagnosed in the past as a major depressive disorder or mood disorder, was first manifested on active duty, or was caused by what she views as disparate and unfair treatment by her superiors.
VA and private treatment records amply document a diagnosis of an acquired psychiatric disorder throughout the appellate period, meeting the first element for entitlement to service connection.
As to the second element, the Veteran has consistently reported the onset of feelings of depression in service.  She states she had frequent crying spells and reported for sick call very frequently as an escape.  Service treatment records corroborate her reports, showing complaints in late 1982 and early1983 of stress, tearfulness, and headaches, which doctors attributed to anxiety.  At her August 2017 hearing before the undersigned, the Veteran and her representative argued that later reports of chest pain were possibly a sign of a mental disorder, but such was associated with an actual infection, and is not indicated to by psychosomatic.  Similarly, while the Veteran was seen at sick call at other times, her complaints were related to documented physical injuries, such as to her feet, or a viral infection.  The Veteran did not undergo a separation physical, having waived such at discharge.
The Veterans mother and sisters have submitted statements indicating that they observed changes in her demeanor, attitude, and behavior during and after her military service.  The Veterans mother repeated her observations at the August 2017 hearing, stating that the Veteran sounded sad on the phone.
Accordingly, the Board finds that during service, there were signs and symptoms potentially consistent with the onset of a psychiatric disability.  The remaining question is whether a nexus exists between the currently diagnosed disability and service.
Although the Veteran has reported her firm belief in such a link, she is not competent to render such an opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of a nexus in this instance falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  She is not reporting an observed cause and effect relationship, but is instead applying reasoning and logic to draw a conclusion.  She has, however, competently and credibly reported the presence of depression and similar psychiatric symptoms since service. While she did not file any claim for such in March 1989, with her initial claim for benefits, in seeking treatment she has been consistent in her complaints, and private treatment records show reports of treatment since at least 1995.
Moreover, a treating professional, Ms. DH, a licensed clinical social worker (LCSW) with VA, opined in October 2010 that the currently diagnosed condition developed in service.  The Veterans age at that time was typical of those first developing schizophrenia.  The LCSW also cited the above-discussed crying spells and going to sick call.  This is the only nexus opinion of record; no doctor or other medical professional has offered a negative opinion.
The Board therefore finds that the evidence favors the claim. The currently diagnosed acquired psychiatric disorder was first manifested on active service by crying spells, depression, and escapism.  Service connection is warranted. 
 
BETHANY L. BUCK
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	W. H. Donnelly, Senior Counsel 

